UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


PAUL RAMOS,

                                     Plaintiff,                     9:17-CV-0259 (BKS/CFH)

v.

NEW YORK STATE, et al.,

                                     Defendants.


Appearances:

Paul Ramos
15-B-0310
Clinton Correctional Facility
P.O. Box 2002
Dannemora, NY 12929
Plaintiff, pro se

Erik Boule Pinsonnault, Esq.
Office of New York State Attorney General
The Capitol
Albany, NY 12224
Attorney for Defendants

Hon. Brenda K. Sannes, United States District Judge:

                        MEMORANDUM-DECISION AND ORDER

       Plaintiff Paul Ramos, a New York State inmate, commenced this action under 42 U.S.C.

§ 1983 alleging that Defendants violated his rights under the Eighth and Fourteenth Amendments

by assigning Plaintiff to “Special Watch” status, to be checked for the suspected presence of

contraband, at Mid-State Correctional Facility. (Dkt. No. 12). Defendants have moved for

summary judgment seeking, inter alia, dismissal of the amended complaint because Plaintiff

failed to exhaust his administrative remedies before commencing this action. (Dkt. No. 37). The

motion has been fully briefed. (Dkt. Nos. 44, 45). This matter was assigned to United States
Magistrate Judge Christian F. Hummel who, on December 27, 2018, issued a Report-

Recommendation and Order recommending that Defendants’ motion for summary judgment be

granted. (Dkt. No. 52). Magistrate Judge Hummel advised the parties that under 28 U.S.C.

§ 636(b)(1), they had fourteen days within which to file written objections to the report, and that

the failure to object to the report within fourteen days would preclude appellate review. (Dkt. No.

52, at 17). No objections to the Report-Recommendation have been filed.

        As no objections to the Report-Recommendation have been filed, and the time for filing

objections has expired, the Court reviews the Report-Recommendation for clear error. See

Petersen v. Astrue, 2 F. Supp. 3d 223, 228–29 (N.D.N.Y. 2012); Fed. R. Civ. P. 72(b) advisory

committee’s note to 1983 amendment. Having reviewed the Report-Recommendation for clear

error and found none, the Report-Recommendation is adopted in its entirety.

        For these reasons, it is

        ORDERED that the Report-Recommendation (Dkt. No. 52) is ADOPTED in its

entirety; and it is further

        ORDERED that Defendants’ motion for summary judgment (Dkt. No. 37) is

GRANTED; and it is further

        ORDERED that Plaintiff’s amended complaint (Dkt. No. 12) is DISMISSED in its

entirety, with prejudice; and it is further

        ORDERED that the Clerk serve a copy of this Order upon the parties in accordance with

the Local Rules.

        IT IS SO ORDERED.

Dated: January 25, 2019
       Syracuse, New York




                                                 2
